DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
In claim 11, please delete all of “-“.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-10 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohisson et al. (US 2015/0221814) in view of Oohata et al. (US 2003/0087467).

the first pixel 8a comprising a vertical stack of a first doped semiconductor layer of a first conductivity type 2 (Fig. 1B), of an active layer 4, and of a second doped semiconductor layer of the second conductivity type 3 (Fig. 7);
each of the second 8b and third pixels 8b comprises a three-dimensional light-emitting cell comprising a plurality of nanostructures of same dimensions regularly distributed across the surface of the pixel, each nanostructure comprising a doped pyramidal semiconductor core of the first conductivity type 2, an active layer 4 coating the lateral walls of the core, and a doped semiconductor layer of the second conductivity type 3 coating the active layer (Fig. 1B & Fig. 7); and
the nanostructures of the second 8b and third pixels 8b have different dimensions and/or a different spacing (Fig. 1B or 2B note: different spacing from the first nanostructure 8b), the device further comprising a substantially planar base semiconductor layer having a surface coated with a substantially planar dielectric masking layer 6, the masking layer 6 comprising, opposite the first pixel, a single opening 8a laterally delimiting the first semiconductor layer 2 of the first pixel and, opposite each of the second and third pixels 8b, a plurality of openings 8b laterally delimiting the semiconductor cores of the second and third pixels, the first semiconductor layer of the first pixel and the semiconductor cores of the second and third pixels being arranged on top of and in contact with said surface of the base semiconductor layer, in said openings (Fig. 2B).

However, Oohata suggests that the first pixel 100 can be modified to be a two-dimensional light-emitting cell (Fig. 21).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Ohisson with first pixel comprises a two-dimensional light-emitting cell as taught by Oohata in order to enhance a light emergence efficiency of the device (para. 0010) and also, the claim would have been obvious because a particular know technique was recognized as part of the ordinary capabilities of one skilled in the art.	
Reclaim 2, Ohisson & Oohata disclose that in each of the first, second, and third pixels, the active layer comprises an alternation of semiconductor layers of a first material and of semiconductor layers of a second material defining multiple quantum wells (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 3, Ohisson & Oohata disclose that in each of the first, second, and third pixels, the first material is InGaN and the second material is GaN or InGaN having an indium concentration smaller than that of the first material (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 4.    The device of claim 1, wherein the first semiconductor layer of the first pixel and the semiconductor cores of the second and third pixels are made of N-type doped GaN or of N-type doped InGaN (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 5, Ohisson & Oohata disclose that the second semiconductor layer of the first pixel and the doped semiconductor layers of the second conductivity type of the second 
Reclaim 6, Ohisson & Oohata disclose that the first semiconductor layer of the first pixel and the semiconductor cores of the second and third pixels are simultaneously formed during a same epitaxy step (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 7, Ohisson & Oohata disclose that the first semiconductor layer of the first pixel and the semiconductor cores of the second and third pixels are formed by local epitaxy on a surface of a base semiconductor layer coated with a dielectric masking layer (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 8, Ohisson & Oohata disclose that the dielectric masking layer 6 comprises, opposite each of the second and third pixels, a plurality of openings regularly distributed across the entire surface of the light-emitting cell of the pixel (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 9, Ohisson & Oohata disclose that the openings are formed by etching of the dielectric masking layer opposite pores of a film having a controlled porosity formed based on block copolymers (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 10, Ohisson & Oohata disclose that the active layers of the first, second, and third pixels are formed simultaneously during a same epitaxy step (Fig. 1B or 2B, Ohisson, para. 0002).
Reclaim 12, Ohisson & Oohata disclose that the semiconductor layer of the first pixel and the semiconductor layers of the second and third pixels are simultaneously formed during a same epitaxy step (Fig. 1B or 2B, Ohisson, para. 0002).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SU C KIM/             Primary Examiner, Art Unit 2899